DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
2.	Claims 1, 2, 4-7, 9-14, and 16-18 are pending and examined. 
3.	The objections to claims 1-6 are withdrawn in view of Applicant’s amendments to the claims. 
4.	The objections to the drawings is withdrawn in view of Applicant’s Petition to Accept Color Drawings, which was granted on September 13, 2022. 
5.	The rejection of claim 7 under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s amendments to the claim. 
Claim Rejections - 35 USC § 112(a)
6.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Written Description

7.	Claims 1, 2, 4-7, and 9-14 remain and claims 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
This rejection has been modified in view of Applicant’s amendments to the claims.  Applicant’s argument submitted on July 6, 2022 was fully considered but it is not persuasive. 
	Applicant claims an isolated herbicide resistance polypeptide that is a mutated HPPD, wherein the arginine at position 282 relative to the wild-type HPPD of SEQ ID NO: 2 has been mutated to a serine or threonine.  Applicant claims said isolated polypeptide comprising one or more additional substitution at the relative positions 156 and/or 349.  Applicant claims the polypeptide of claim 1, having the amino acid sequence as shown in SEQ ID NO: 4, 6, 8, or 10.  Applicant claims an isolated polynucleotide encoding said polypeptide.  Applicant claims a vector and a host cell comprising said polynucleotide, and a method for preparing said polypeptide. 
	Applicant describes the full-length SEQ ID NO: 2 as the amino acid sequence of the wild-type HPPD from Pseudomonas aeruginosa, and SEQ ID NO: 1 as the nucleic acid encoding said HPPD.  Applicant describes SEQ ID NO: 4, 6, 8, and 10 as the amino acid sequences of the HPPD mutants comprising the Arg282Ser substitution alone (SEQ ID NO: 4) or in combination with one additional substitution at position 156 or 349, or in combination with two additional substitutions at both positions, 156 and 349. (Table C on pages 23-24; see the text on page 25; Examples 1-2).  Applicant describes having obtained said mutants using error-prone PCR-based mutagenesis of the P. aeruginosa HPPD and herbicide tolerance selection (see pages 28-30; Example 2).  Applicant describes using sulcotrione, mesotrione, and tembotrione for screening of the resultant mutants in E. coli cultures (page 29).  Applicant describes making expression vectors comprising polynucleotides encoding said mutant HPPD.  Applicant describes expressing said mutant HPPDs in Arabidopsis, soybean, and rice, and performing herbicide tolerance assays (Examples 6-9; 12-15). 
	Applicant does not describe the genus of isolated herbicide tolerant polypeptides, as broadly claimed, nor plants comprising them, or method of using said polypeptides.  The Federal Circuit has clarified the written description requirement. The Court stated that a written description of an invention “requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials.” University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568; 48 USPQ2d 1398, 1406 (Fed. Cir. 1997).  The Court also concluded that “naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not description of that material”. Id. Further, the Court held that to adequately describe a claimed genus, Patent Owner must describe a representative number of the species of the claimed genus, and that one of skill in the art should be able to “visualize or recognize the identity of the members of the genus.” Id.
	In the instant case, the claims encompass any mutant HPPD comprising the arginine to serine or threonine substitution relative to the wild type HPPD of P. aeruginosa, alone or in combination with the other two substitutions, wherein the HPPD is resistant to any HPPD inhibitor.  Applicant has not described said genus.
	First, the few described species are not sufficiently representative of the broadly claimed genus.  For example, while the claims encompass both, the serine and threonine substitutions at position 282, the specification describes only the herbicide tolerant HPPD comprising the R282S, but not the threonine substitution.  Similarly, while the claims encompass either valine or leucine at position 156, and either lysine or arginine at position 439, Applicant has not reduced to practice any herbicide tolerant HPPD mutants comprising, at position 156 a substitution other than valine, and at position 349, a substitution other than lysine (see Table E; page 25; Example 4).  In addition, the few described species are not sufficiently representative of the broadly and functionally recited genus of any “active fragment” and any “conservative variant.”
	Similarly, Applicant has not set forth the structure-function relationship for the claimed genus of plants, such as one of ordinary skill in the art would be able to envision which of the polypeptides encompassed by the claims are herbicide tolerant and which are not.  
It is noted that Applicant has described making mutants of an HPPD from a single bacterial species.  Merely setting forth the relative position numbers in the Pseudomonas aeruginosa HPPD is not sufficient to set forth the structure-function relationship, for the following reasons.  First, as set forth above, at each of the positions 282, 156, and 349, Applicant has not described all of the substitutions encompassed by the claims.  Second, a comparison of the instant SEQ ID NO: 2 (see Figure 7) with the HPPD from P. fluorescens (which is used as the art-standard for residue numbering) as well as with the HPPDs from other bacteria as well as plant species reveals that the relative position 282, which is required by all claims, is not a conserved residue, in spite of the fact that the HPPD enzyme is well-known to comprise a number of domains that are highly conserved across bacteria and eukaryotes (see Boudec et al, US Patent 6,245,968; Figure 1B).  This indicates that mutating, in an HPPD from another species, a residue at a corresponding to position 282 of the P. aeruginosa into serine or threonine may or may not confer the property of herbicide tolerance to said protein or plant comprising it. 
	For these reasons, Applicant has neither set described a number of species that is representative of the claimed genus, nor set forth the structure-function relationship such as one of ordinary skill in the art would recognize which members of the genus possess the recited function and which ones do not.  It is unclear whether at the time of filing, Applicant was in possession of the instant invention, as broadly claimed. 
Scope of Enablement
8.	Claims 1, 2, 4-7, and 9-14 remain and claims 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the herbicide tolerant HPPD from P. aeruginosa, wherein the HPPD comprise the R282S substitution, either alone or in combination with the E349K or the A156V substitutions, does not reasonably provide enablement for the invention as broadly claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.  This rejection has been modified in view of Applicant’s amendments to the claims.  Applicant’s argument submitted on July 6, 2022 was fully considered but it is not persuasive.
In re Wands, 858 F.2d 731 (Fed. Cir. 1988) lists the following eight factors for determining whether undue experimentation would be required to practice an invention: (1) quantity of experimentation necessary; (2) amount of direction or guidance supplied; (3) presence or absence of working examples; (4) nature of the invention; (5) state of the prior art; (6) relative skill of those in the art; (7) predictability or unpredictability or the prior art; (8) breadth of the claims.
	Applicant claims an isolated herbicide resistance polypeptide that is a mutated HPPD, wherein the arginine at position 282 relative to the wild-type HPPD of SEQ ID NO: 2 has been mutated to a serine or threonine.  Applicant claims said isolated polypeptide comprising one or more additional substitution at the relative positions 156 and/or 349.  Applicant claims the polypeptide of claim 1, having the amino acid sequence as shown in SEQ ID NO: 4, 6, 8, or 10.  Applicant claims an isolated polynucleotide encoding said polypeptide.  Applicant claims a vector and a host cell comprising said polynucleotide, and a method for preparing said polypeptide. 
	Applicant teaches that the full-length SEQ ID NO: 2 is the amino acid sequence of the Pseudomonas aeruginosa HPPD, and SEQ ID NO: 1 is the nucleic acid encoding said HPPD.  Applicant teaches that SEQ ID NO: 4, 6, 8, and 10 are the amino acid sequences of the HPPD mutants comprising the R282S substitution alone (SEQ ID NO: 4) or in combination with one additional substitution at position 156 or 349, or in combination with two additional substitutions at both positions, 156 and 349. (Table C on pages 23-24; see the text on page 25; Examples 1-2).  Applicant teaches having obtained said mutants using error prone PCR-based mutagenesis of the P. aeruginosa HPPD and herbicide tolerance selection (see pages 28-30; Example 2).  Applicant teaches using sulcotrione, mesotrione, and tembotrione for screening of the resultant mutants in E. coli cultures (page 29).  Applicant teaches making expression vectors comprising polynucleotides encoding said mutant HPPD.  Applicant teaches expressing said mutant HPPDs in Arabidopsis, soybean, and rice, and performing herbicide tolerance assays (Examples 6-9; 12-15). 
	Applicant does not teach how to practice the genus of isolated herbicide tolerant polypeptides, as broadly claimed, nor plants comprising them, or method of using said polypeptides.  The claims encompass any mutant HPPD, from any species, comprising the arginine to serine or threonine substitution relative to the wild type HPPD of P. aeruginosa, alone or in combination with one or both of the additional recited substitutions, wherein the HPPD is resistant to any HPPD inhibitor.  Applicant has not taught how to practice said genus of variants. 
Both, the teachings of the instant specificaiton and the state of the prior art indicate that it would be highly unpredictable to practice the invention through the full scope of its claims.  For example, while the claims encompass both, the serine and threonine substitutions at position 282, the specification teaches only the herbicide tolerant HPPD comprising the R282S, but not the threonine substitution.  Similarly, while the claims encompass either valine or leucine at position 156, and either lysine or arginine at position 439, Applicant has not reduced to practice any herbicide tolerant HPPD mutants comprising, at position 156 a substitution other than valine, and at position 349, a substitution other than lysine (see Table E; page 25; Example 4).  
	Moreover, Applicant has not taught how to practice the invention with an HPPD from any species other than P. aeruginosa.  At the same time, as discussed in the written description rejection above, relative position 282 (relative to SEQ ID NO: 2) does not appear to be conserved in the HPPDs of other species, including Pseudomonas fluorescens. There is no evidence in the record to the contrary. 
	The limited teachings of the specification are consistent with the state of the art.  The art appears to be silent with regard to the substitution at the relative position 282 or the residue’s importance for herbicide tolerance.  For example, Boudec et al teach a number of herbicide tolerance conferring mutations of the P. fluorescens HPPD at the conserved C-terminal domain of the enzyme as well as at position P215, but are silent with regard to the instantly claimed relative position 282.  In addition, a comparison between the instant SEQ ID NO: 2 and the alignment of the HPPDs from P. fluorescens, other bacteria, and plants, which alignment is shown in Fig. 1C of Boudec et al, shows that the residue as well as the sequences immediately adjacent to it do not appear to be conserved.  This indicates that attempting to extrapolate the limited teachings of the instant specification onto the HPPDs from other organisms, or onto the genus of variants recited in the claims would be unpredictable, and would require substantial further trial and error experimentation.  
Given limited guidance supplied by Applicant, the breadth of the claims and the nature of the invention, as well as the unpredictability in the art, it would have required one skilled in the art undue trial and error experimentation to practice the claimed invention through the full scope of its claims. 
Response to Arguments.
Applicant argues that the instant amendments obviate the rejections under 35 U.S.C. 112(a) for lack of written description and enablement (page 8 of the Remarks).  This is not found to be persuasive.  While Applicant’s amendments are acknowledged, the claims remain not described and enabled through their full scope, for the reasons set forth in the modified rejections above. 
Subject Matter Free from the Prior Art
9.	The claims appear to be free from the prior art.  The prior art does not teach an herbicide tolerant HPPD comprising an arginine to serine or threonine substitution at a position corresponding to position 282 of the wild-type HPPD from Pseudomonas aeruginosa.  The closest prior art is Boudec et al (US Patent 6,245,968), which teaches a number of mutant HPPDs that confer herbicide tolerance, but does not teach the instantly claimed mutants.  The closest prior art is also Hawkes et al (WIPO Publication WO 2010085705), which teaches a number of HPPD mutants, but does not appear to teach substitutions corresponding to the claimed positions of the HPPD of P. aeruginosa.
Conclusion
10.	No claims are allowed. 
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYKOLA V KOVALENKO whose telephone number is (571)272-6921. The examiner can normally be reached Mon.-Fri. 9:00-5:30 PST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on (571)272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MYKOLA V. KOVALENKO/Primary Examiner, Art Unit 1662